Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The petition for color drawing has been granted 10/23/2020. 
The specification of 10/12/2020 has been filed by applicant.  

Status of claims
Claims 1, 10, 13 and 17 had been amended 10/12/2020.  
Claims 1-17 are pending and examined in the office action. 

Information Disclosure Statement
The Information Disclosure Statements filed on 9/30/2020 have been entered and considered. Initialed and dated copy of the form PTO-1449 is enclosed with this action.  

Priority     
Instant application 16996754, filed 08/18/2020, is a division of 16420069, filed 05/22/2019, now U.S. Patent #10785937. 
16420069 Claims Priority from Provisional Application 62675618, filed 05/23/2018, which is granted. 



Objection to Specification
The Specification is objected to for disclosing ATCC Accession Number “X4”, where the real ATCC deposit Accession Number should be used.  For example in paragraphs [0017], [0019]-[0020], [0123]. 
In addition, in [0123], “was deposited on (DATE)”, the DATE should be the actual date of the deposit. 

Claim Objections 
Claims 1-17 are objected to because of the following informalities:
Each of the claims 1 and 13 recites “ATCC Accession Number X4”, where the actual deposit number should be recited. 
Dependent claims do not cure the deficiency thus are included.  

In addition, in claims 15, step b) “selecting a plant from step a)” does not recite how to select a plant from step a).  
In view of specification ([0099]), the selection is for “improved weight, improved uniformity, and larger frame”, 112(b) rejection is not made.  However, it is suggested to recite such criteria in the claim.  

See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required.   

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims recite the term “Payday” and “ATCC Accession Number X4”.  However, “Payday” and “ATCC Accession Number X4” have no art accepted meaning, thereby rendering the claims indefinite.  Perfecting the deposit requirement obviates this issue (see enablement-lacking deposit rejection below).  
In addition, the scope of plants described as “Payday” and “ATCC Accession Number X4” is unclear given discrepancies in the specification.  In [0099]-[0116], tables 15-19, there are only “objective description of “Payday” that are comparative to a reference variety “Vanguard” (see [0104]) and other lettuce varieties ([0111]-[0112], tables 15-16).     
In addition, most of the morphological characteristics under “objective description of ‘Payday’” are measured in summer conditions ([0108]) as “average” (Tables 12-14), without providing how the average and std. dev are calculated.
Furthermore, the specification does not provide parents and breeding history of “Payday” (see attached “Request for Information under 37 CFR § 1.105” at the end of office action).  Thus, one skill in the art would not be able to distinguish “Payday” from other lettuce cultivars by its genetic background.  

Enablement-lacking Deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to seeds, plants, parts, tissue culture and progeny of Lactuca sativa Payday and methods of making and using thereof. 
Lactuca sativa Payday appears to be novel biological materials.  Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. 
According to specification (p34, [0123]), the lettuce variety 'Payday' was deposited on (DATE) according to the Budapest Treaty in the American Type Culture Collection (ATCC), ATCC Patent Depository, 10801 University Boulevard, Manassas, Virginia, 20110, USA. The deposit has been assigned ATCC number X4. 
However, there is no indication as to whether the seeds have actually been deposited nor an affirmation that the deposit will meet all of the requirements of 37 CFR 1.801-1.809.  
If the deposit has been made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809 and MPEP 2402-2411.05, Applicants may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number, showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.
Applicant is reminded to provide the receipt of deposit with confirmation of viability as soon as possible.


Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to genus of seeds, plants, parts, tissue culture and progeny of Lactuca sativa Payday, and methods of making and using thereof. 
Claims are also drawn to genus of plants having all the morphological, and physiological characteristics of Lactuca sativa Payday. 
The Specification describes Lactuca sativa Payday by physical and morphological description ([0099]-[0116]) in a subjective and relative way. The parent lines and breeding history of the inbred lettuce are unknown.
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
The specification only attempt to descript one species, “Payday” in [0099]-[0116].  However, such descriptions are relative traits compared to a reference variety (Vanguard) only in “summer” conditions, and the traits are influenced by environment.  Therefore, “Payday” has not been adequately described, not to mention the genus of claim 6 that have all morphological and physiological characteristics of “Payday” regardless of the genetic background.  
Thus, “Payday” is the only species that applicant “attempts” to describe, which does not demonstrate the common structure feature of the genus, and is not sufficient to represent the genus.  
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court' s decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.  
Without sufficient description of Payday, the parts, progeny of Payday are not described.  Dependent claims included in the rejection but not specifically mentioned are rejected for failing to overcome the deficiencies of the parent claim(s). 

Remarks
The instant specification does not clearly define or describe Lactuca sativa Payday, and only provide relative comparison of “Lactuca sativa Payday” to reference lettuce variety “Vanguard”.    Thus both 112(b) and 112(a) rejections are made.  

Closest art: 
	The lettuce “Vanguard” are disclosed in prior art in both patent and NPL search (not in a title of any patents).  The following reference describes Vanguard in detail:
Mikel (Genetic composition of contemporary proprietary U.S. lettuce (Lactuca sativa L.) cultivars. Genet Resour Crop Evol 60:89–96, 2013), disclosed characteristics of Vanguard (p89, abstract; p92, right col, 2nd para; table 1).   
The physiological and morphological characteristics of instant Payday as listed is different from that of “Vanguard” (p12, last para).  Thus, no art rejection is made.  

US Patent 10785937 discloses Lactuca sativa line “Sunchaser” (ATCC Accession Number PTA-126633).  “Sunchaser” is also an open-pollinated iceberg (Crisp) of Vanguard Group as instant “Payday”.  However, “Sunchaser” has white seed color, and is “distinct and unique” to other iceberg lettuce varieties due to its later maturing time, larger core diameter, larger stem length, increased head weight, more upright frame, and more upright heading (col 7-8, Objective Description of the Variety 'Sunchaser'), while instant has black seed color and is “distinct and unique” to other iceberg lettuce varieties due to its improved weight, improved uniformity, larger frame, increased core diameter, increased core length, smaller head size, and earlier flowering. Thus “Sunchaser” is different from instant Payday. Thus, DP rejection is made.  

Conclusion
No claim is allowed.


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                
/Wayne Zhong/								
Examiner, Art Unit 1662

/Ashley K Buran/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        






Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming plants and seeds of “Lactuca sativa Payday”, but the instant specification is silent regarding the starting material(s) and breeding history of the claimed material. The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety. 
a)    Such information should include the all the designations/denominations used for the original parental lines.
b)    Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds. 
c)    The breeding method used should be set forth such as whether single seed descent, bulk method, backcross method, or some other method was used.
d)    The filial generation in which the instant plant was chosen should be set forth. 
e)    Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)    Are there any patent applications or patents in which the parents, siblings or progeny of the instant plant are claimed? If so, please set forth serial numbers and names of the plants.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office Action on the merits.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action. A complete reply to the enclosed Office Action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662